81339: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26881: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81339


Short Caption:TYRONE & IN-CHING, LLC VS. DITECH FIN. LLCCourt:Supreme Court


Related Case(s):68388, 79309


Lower Court Case(s):Clark Co. - Eighth Judicial District - A701930Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantTyrone & In-Ching, LLCJoseph Y. Hong
							(Hong & Hong)
						


RespondentDitech Financial LLCAndrew A. Bao
							(Wolfe & Wyman LLP)
						Racheal A. Ross
							(Wolfe & Wyman LLP)
						





Docket Entries


DateTypeDescriptionPending?Document


06/17/2020Filing FeeFiling Fee due for Appeal. (SC)


06/17/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-22664




06/17/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-22667




06/26/2020Filing FeeFiling Fee Paid. $250.00 from Hong & Hong.  Check no. 3599. (SC)


06/26/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-23818




06/29/2020Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 14 days transcript request form; 120 days opening brief. (SC).20-23940




07/13/2020Transcript RequestFiled Certificate That No Transcript Is Being Requested. (SC)20-25726




07/17/2020MotionFiled Appellant's First Motion to Extend Time to File Docketing Statement. (SC)20-26308




07/29/2020Order/ProceduralFiled Order Granting Motion.  Appellant shall have until August 17, 2020, to file and serve the docketing statement.  (SC)20-27551




08/17/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC)20-30353




10/27/2020MotionFiled Stipulation to Extend Time to File Opening Brief and Appendix. (SC)20-39346




10/28/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Opening Brief and Appendix due: November 30, 2020. (SC)20-39434




11/24/2020MotionFiled Appellant's Unopposed Motion to Extend Time to File Opening Brief and Appendix. (SC)20-42946




12/03/2020Order/ProceduralFiled Order Granting Motion.  Appellant shall have until December 30, 2020, to file and serve the opening brief and appendix.  (SC)20-43783




12/19/2020BriefFiled Appellant's Opening Brief. (SC)20-45926




12/19/2020AppendixFiled Appellant's Appendix Vol. 1. (SC)20-45927




12/19/2020AppendixFiled Appellant's Appendix Vol. 2. (SC)20-45928




01/08/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's answering brief due: February 2, 2021. (SC)21-00552




02/01/2021MotionFiled Stipulation to Extend Time for Ditech Financial LLC to File Its Answering Brief (First Written Request). (SC)21-02989




02/08/2021Order/ProceduralFiled Order. Respondent's Answer Brief due: March 4, 2021. (SC).21-03775




03/04/2021MotionFiled Respondent's Motion to Supplement the Record. (SC)21-06386




03/04/2021BriefFiled Respondent's Answering Brief.  (STRICKEN PER ORDER 4/15/21).  (SC)


03/04/2021AppendixFiled Respondent's Appendix, Volume I of II.  (STRICKEN PER ORDER 4/15/21).  (SC)


03/04/2021AppendixFiled Respondent's Appendix, Volume II or II.  (STRICKEN PER ORDER 4/15/21).  (SC)


03/11/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's response to respondent's motion to supplement the record due: March 25, 2021. (SC)21-07162




03/25/2021MotionFiled Appellant's Response in Opposition to Respondent's Motion to Supplement the Record. (SC)21-08623




04/01/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  April 19, 2021.  (SC)21-09451




04/01/2021MotionFiled Respondent's Reply in Support of Motion to Supplement the Record. (SC)21-09464




04/15/2021Order/ProceduralFiled Order Denying Motion.  Respondent has filed a motion to supplement the record on appeal with documents that were disclosed to appellant but not filed in or presented to the district court in the underlying proceedings.  The motion is denied without prejudice.  The clerk shall strike the answering brief and appendix filed on March 4, 2021.  Respondent shall have 21 days from the date of this order to file and serve an amended answering brief that does not refer to the documents at issue in the motion to supplement.  (SC)21-10945




05/06/2021BriefFiled Respondent's Amended Answering Brief. (SC)21-13037




05/06/2021AppendixFiled Respondent's Amended Appendix.  (SC)21-13038




06/07/2021MotionFiled Stipulation to Extend Time to File Reply Brief. (SC)21-16156




06/07/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Reply Brief due: July 7, 2021. (SC)21-16217




07/07/2021BriefFiled Appellant's Reply Brief. (SC)21-19516




07/08/2021Case Status UpdateBriefing Completed/To Screening. (SC)


09/16/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED."fn2  [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-26881




10/11/2021RemittiturIssued Remittitur. (SC)21-29141




10/11/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


10/19/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 12, 2021. (SC)21-29141





Combined Case View